   Case 1:21-cv-00052-RGA Document 1 Filed 01/18/21 Page 1 of 59 PageID #: 1




                        IN THE UNITED STATES DISTRICT COURT
                           FOR THE DISTRICT OF DELAWARE


 NIDEC CORPORATION,                                 )
                                                    )
                         Plaintiff,                 )
                                                    )
                  v.                                )          C.A. No.
                                                    )
 SEAGATE TECHNOLOGY LLC, SEAGATE                    )          JURY TRIAL DEMANDED
 SINGAPORE INTERNATIONAL                            )
 HEADQUARTERS PTE. LTD., and                        )
 SEAGATE TECHNOLOGY                                 )
 (NETHERLANDS) B.V.,                                )
                                                    )
                         Defendants.                )

                        COMPLAINT FOR PATENT INFRINGEMENT

         Plaintiff Nidec Corporation (“Nidec” or “Plaintiff”), by way of Complaint against

Defendants Seagate Technology LLC, Seagate Singapore International Headquarters Pte. Ltd., and

Seagate Technology (Netherlands) B.V. (together “Defendants”), alleges as follows:

                                          THE PARTIES

        1.       Nidec is a Japanese corporation with its principal place of business at 338

Kuzetonoshiro-cho, Minami-ku, Kyoto, Japan.

       2.        On information and belief, Defendant Seagate Technology LLC is a limited liability

company organized and existing under the laws of the State of Delaware with its principal place

of business at 47488 Kato Rd., Fremont, California 94538. On information and belief, Seagate

Technology LLC may be served with process through its registered agent Corporation Trust

Company, 1209 Orange St., Wilmington, DE 19801.

       3.        On information and belief, Defendant Seagate Singapore International

Headquarters Pte. Ltd. is a Singapore corporation having a principal place of business at 7000 Ang



{01653380;v1 }
   Case 1:21-cv-00052-RGA Document 1 Filed 01/18/21 Page 2 of 59 PageID #: 2




Mo Kio Avenue 5, Singapore 569877. On information and belief, Defendant Seagate Singapore

International Headquarters Pte. Ltd. also maintains an address at Koolhovenlaan 1, 1119 NB

Schiphol – Rijk, The Netherlands.

       4.        On information and belief, Defendant Seagate Technology (Netherlands) B.V. is a

Netherlands corporation having a principal place of business at Tupolevlaan 105, 1119 PA

Schiphol-Rijk, The Netherlands.

       5.        On information and belief, Defendants develop, manufacture, import, offer for sale,

and/or sell certain products, including hard disk drives (“HDDs”), for consumers in the United

States, including in the State of Delaware.

                                  JURISDICTION AND VENUE

        6.       Nidec realleges and incorporates each of preceding paragraphs 1–5.

        7.       This patent infringement action arises under the United States Patent Laws, Title

35 U.S.C. § 100 et seq., including 35 U.S.C. § 271. This Court has subject matter jurisdiction under

28 U.S.C. §§ 1331 and 1338(a).

        8.       On information and belief, Defendant Seagate Technology LLC has purposefully

availed itself of the benefits of doing business in the District of Delaware by designing,

manufacturing, distributing, promoting, marketing, selling, offering for sale, and/or importing one

or more of the Seagate-branded products identified in this Complaint and deriving substantial

revenue from such activities by placing those products into the stream of commerce with the

expectation that they will be purchased by consumers within the District of Delaware. For

example, on information and belief, Defendant Seagate Technology LLC has designed,

manufactured, distributed, promoted, marketed, sold, offered for sale, and/or imported the Seagate

16TB IronWolf Pro ST16000NE000 and the Seagate 2TB BarraCuda ST2000LM015. The covers



{01653380;v1 }                                    2
   Case 1:21-cv-00052-RGA Document 1 Filed 01/18/21 Page 3 of 59 PageID #: 3




of these products sold in the United States, and on information and belief in this District, identify

Defendant Seagate Technology LLC as the manufacturer:




        9.       On information and belief, Defendant Seagate Singapore International

Headquarters Pte. Ltd. has purposefully availed itself of the benefits of doing business in the

District of Delaware by designing, manufacturing, distributing, promoting, marketing, selling,

offering for sale, and/or importing one or more of the Seagate-branded products identified in this

Complaint and deriving substantial revenue from such activities by placing those products into the

stream of commerce with the expectation that they will be purchased by consumers within the

District of Delaware. For example, on information and belief, Defendant Seagate Singapore

International Headquarters Pte. Ltd. has designed, manufactured, distributed, promoted, marketed,

sold, offered for sale, and/or imported the Seagate 2TB BarraCuda ST2000LM015. The cover of

this product sold in the United States, and on information and belief in this District, lists Defendant
{01653380;v1 }                                    3
   Case 1:21-cv-00052-RGA Document 1 Filed 01/18/21 Page 4 of 59 PageID #: 4




Seagate Singapore International Headquarters Pte. Ltd. with an address of Koolhovenlaan 1, 1119

NB Schiphol – Rijk, The Netherlands:




       10.       On information and belief, Defendant Seagate Technology (Netherlands) B.V. has

purposefully availed itself of the benefits of doing business in the District of Delaware by

designing, manufacturing, distributing, promoting, marketing, selling, offering for sale, and/or

importing one or more of the Seagate-branded products identified in this Complaint and deriving

substantial revenue from such activities by placing those products into the stream of commerce

with the expectation that they will be purchased by consumers within the District of Delaware. For

example, on information and belief, Defendant Seagate Technology (Netherlands) B.V. has

designed, manufactured, distributed, promoted, marketed, sold, offered for sale, and/or imported

the Seagate 16TB IronWolf Pro ST16000NE000. The cover of this product sold in the United


{01653380;v1 }                                  4
   Case 1:21-cv-00052-RGA Document 1 Filed 01/18/21 Page 5 of 59 PageID #: 5




States, and on information and belief in this District, lists Defendant Seagate Technology

(Netherlands) B.V. with an address of Tupolevlaan 105, 1119 PA Schiphol – Rijk, The

Netherlands.




       11.       This Court has specific personal jurisdiction over Defendants at least because, on

information and belief, they have worked in concert to establish distribution and sales channels in

the United States, including in the District of Delaware, for one or more of the Seagate-branded

products identified in this Complaint.

       12.       This Court also has general personal jurisdiction over Defendant Seagate

Technology LLC because Defendant Seagate Technology LLC is a Delaware LLC, and thus

resides in this district.




{01653380;v1 }                                   5
     Case 1:21-cv-00052-RGA Document 1 Filed 01/18/21 Page 6 of 59 PageID #: 6




        13.      Venue is proper against Defendant Seagate Technology LLC in the District of

Delaware pursuant to 28 U.S.C. §§ 1391 and 1400(b) because Defendant Seagate Technology LLC

is a Delaware LLC, and thus resides in this district.

        14.      Venue is proper against Defendants Seagate Technology (Netherlands) B.V. and

Singapore International Headquarters Pte. Ltd. pursuant to 28 U.S.C. § 1391(c)(3) because venue

is deemed proper in any district against a foreign corporation.

        15.      The Defendants are properly joined because, on information and belief, they have

acted in concert with each other to develop, manufacture, import, market, promote, distribute, sell,

and/or offer for sale one or more Seagate-branded products identified in this Complaint in this

district and throughout the United States, such that the relief requested in this action arises out of

the same transaction, occurrence, or series of transactions and will require resolution of common

questions of law and/or fact.

                                          BACKGROUND

        16.      Nidec realleges and incorporates each of preceding paragraphs 1–15.

        17.      Nidec was founded in 1973 and has recently been named as one of the most

innovative companies in the world.1 Nidec develops, manufactures, and sells a variety of products

used in commercial and industrial applications, machinery, electronic devices, and automotive

products, with annual revenues exceeding $14 billion. Nidec makes and sells all varieties of

electric motors and is the number one global producer of brushless DC motors.

        18.      Hard disk drives, or HDDs, are data storage devices that store large amounts of data

either magnetically or optically on encoded disks. HDDs rely on a small precision motor called a

spindle motor that rotates these disks at thousands of revolutions per minute, allowing a read-write



1
    https://www.forbes.com/companies/nidec/?sh=5c9cae85ed2b.
{01653380;v1 }                                    6
   Case 1:21-cv-00052-RGA Document 1 Filed 01/18/21 Page 7 of 59 PageID #: 7




head to move over the disk and read or write data. HDDs are important components of data center

servers and PCs.

       19.       Nidec is one of the major suppliers of HDD spindle motors in the world and

consistently provides leading edge innovation. In 1979, Nidec became the first company in the

world to successfully commercialize a direct drive spindle motor for HDDs using a brushless DC

motor. This innovation was one of the driving forces allowing computers to reduce in size. In the

1990s, Nidec pioneered the use of fluid dynamic bearings in spindle motors, leading to

dramatically improved performance in the spindle motor over prior spindle motors that relied on

ball bearings. Nidec was the first company to launch mass production of HDD spindle motors that

use fluid dynamic bearings in 1994. Today, Nidec remains the leading producer of HDD spindle

motors worldwide, with a global market share exceeding 80%.

       20.       Nidec has continued to innovate in the area of HDD spindle motors. The U.S. Patent

and Trademark Office reviewed these technological advances and awarded Nidec numerous

patents, including but not limited to U.S. Patent No. 8,737,017 (“’017 patent”), U.S. Patent No.

9,742,239 (“’239 patent”), U.S. Patent No. 9,935,528 (“’528 patent”), U.S. Patent No. 10,407,775

(“’775 patent”), and U.S. Patent No. 10,460,767 (“’767 patent”), as described below.

       21.       Defendants have knowledge of each of the ’017, ’239, ’528, ’775, and ’767 patents

at least as of the service of this Complaint.

                                   NATURE OF THE ACTION

       22.       Nidec realleges and incorporates each of preceding paragraphs 1–21.

       23.       This is an action for patent infringement arising under the patent laws of the United

States, Title 35, United States Code, against Defendants for infringement of the ’017, ’239, ’528,




{01653380;v1 }                                     7
   Case 1:21-cv-00052-RGA Document 1 Filed 01/18/21 Page 8 of 59 PageID #: 8




’775, and ’767 patents. This action relates to Seagate HDD products designed, manufactured,

imported, marketed, distributed, promoted, sold, and/or offered for sale by Defendants.

       24.       On information and belief, and as discussed in greater detail below, Defendants

directly infringe one or more claims of the ’017 patent, including at least claim 1, by making,

using, selling, offering for sale, and/or importing Seagate HDD products (“’017 Accused

Products”). The ’017 Accused Products include but are not limited to Defendants’ BarraCuda

HDDs, including the Seagate 2TB BarraCuda ST2000LM015 with a spindle motor from

MinebeaMitsumi Inc., and all reasonably similar Seagate HDD products.

       25.       On information and belief, and as discussed in greater detail below, Defendants

indirectly infringe the ’017 patent by inducing their customers to directly infringe one or more

claims of the ’017 patent, including at least claim 1. With knowledge (at least based on this

Complaint) that their customers directly infringe the ’017 patent when using the ’017 Accused

Products as intended, and by intentionally encouraging such use, Defendants are liable for induced

infringement under 35 U.S.C. § 271(b).

       26.       On information and belief, and as discussed in greater detail below, Defendants

indirectly infringe the ’017 patent by contributing to the direct infringement of one or more claims

of the ’017 patent, including at least claim 1, by their customers. On information and belief,

Defendants know (at least based on this Complaint) that the ’017 Accused Products are especially

made or adapted for use by their customers in a manner that directly infringes the ’017 patent under

35 U.S.C. § 271(a). Because the ’017 Accused Products also are not staple articles of commerce

and are not suitable for substantial noninfringing uses, Defendants are liable for contributory

infringement under 35 U.S.C. § 271(c).




{01653380;v1 }                                   8
   Case 1:21-cv-00052-RGA Document 1 Filed 01/18/21 Page 9 of 59 PageID #: 9




       27.       On information and belief, and as discussed in greater detail below, Defendants

directly infringe one or more claims of the ’239 patent, including at least claim 1, by making,

using, selling, offering for sale, and/or importing Seagate HDD products (“’239 Accused

Products”). The ’239 Accused Products include but are not limited to Defendants’ IronWolf Pro

HDDs, including the Seagate 16TB IronWolf Pro ST16000NE000 with a spindle motor from

MinebeaMitsumi Inc., and all reasonably similar Seagate HDD products.

       28.       On information and belief, and as discussed in greater detail below, Defendants

indirectly infringe the ’239 patent by inducing their customers to directly infringe one or more

claims of the ’239 patent, including at least claim 1. With knowledge (at least based on this

Complaint) that their customers directly infringe the ’239 patent when using the ’239 Accused

Products as intended, and by intentionally encouraging such use, Defendants are liable for induced

infringement under 35 U.S.C. § 271(b).

       29.       On information and belief, and as discussed in greater detail below, Defendants

indirectly infringe the ’239 patent by contributing to the direct infringement of one or more claims

of the ’239 patent, including at least claim 1, by their customers. On information and belief,

Defendants know (at least based on this Complaint) that the ’239 Accused Products are especially

made or adapted for use by their customers in a manner that directly infringes the ’239 patent under

35 U.S.C. § 271(a). Because the ’239 Accused Products also are not staple articles of commerce

and are not suitable for substantial noninfringing uses, Defendants are liable for contributory

infringement under 35 U.S.C. § 271(c).

       30.       On information and belief, and as discussed in greater detail below, Defendants

directly infringe one or more claims of the ’528 patent, including at least claim 1, by making,

using, selling, offering for sale, and/or importing Seagate HDD products (“’528 Accused



{01653380;v1 }                                   9
 Case 1:21-cv-00052-RGA Document 1 Filed 01/18/21 Page 10 of 59 PageID #: 10




Products”). The ’528 Accused Products include but are not limited to Defendants’ IronWolf Pro

HDDs, including the Seagate 16TB IronWolf Pro ST16000NE000 with a spindle motor from

MinebeaMitsumi Inc., and all reasonably similar Seagate HDD products.

       31.       On information and belief, and as discussed in greater detail below, Defendants

indirectly infringe the ’528 patent by inducing their customers to directly infringe one or more

claims of the ’528 patent, including at least claim 1. With knowledge (at least based on this

Complaint) that their customers directly infringe the ’528 patent when using the ’528 Accused

Products as intended, and by intentionally encouraging such use, Defendants are liable for induced

infringement under 35 U.S.C. § 271(b).

       32.       On information and belief, and as discussed in greater detail below, Defendants

indirectly infringe the ’528 patent by contributing to the direct infringement of one or more claims

of the ’528 patent, including at least claim 1, by their customers. On information and belief,

Defendants know (at least based on this Complaint) that the ’528 Accused Products are especially

made or adapted for use by their customers in a manner that directly infringes the ’528 patent under

35 U.S.C. § 271(a). Because the ’528 Accused Products also are not staple articles of commerce

and are not suitable for substantial noninfringing uses, Defendants are liable for contributory

infringement under 35 U.S.C. § 271(c).

       33.       On information and belief, and as discussed in greater detail below, Defendants

directly infringe one or more claims of the ’775 patent, including at least claim 9, by making,

using, selling, offering for sale, and/or importing Seagate HDD products (“’775 Accused

Products”). The ’775 Accused Products include but are not limited to Defendants’ IronWolf Pro

HDDs, including the Seagate 16TB IronWolf Pro ST16000NE000 with a spindle motor from

MinebeaMitsumi Inc., and all reasonably similar Seagate HDD products.



{01653380;v1 }                                  10
 Case 1:21-cv-00052-RGA Document 1 Filed 01/18/21 Page 11 of 59 PageID #: 11




       34.       On information and belief, and as discussed in greater detail below, Defendants

indirectly infringe the ’775 patent by inducing their customers to directly infringe one or more

claims of the ’775 patent, including at least claim 9. With knowledge (at least based on this

Complaint) that their customers directly infringe the ’775 patent when using the ’775 Accused

Products as intended, and by intentionally encouraging such use, Defendants are liable for induced

infringement under 35 U.S.C. § 271(b).

       35.       On information and belief, and as discussed in greater detail below, Defendants

indirectly infringe the ’775 patent by contributing to the direct infringement of one or more claims

of the ’775 patent, including at least claim 9, by their customers. On information and belief,

Defendants know (at least based on this Complaint) that the ’775 Accused Products are especially

made or adapted for use by their customers in a manner that directly infringes the ’775 patent under

35 U.S.C. § 271(a). Because the ’775 Accused Products also are not staple articles of commerce

and are not suitable for substantial noninfringing uses, Defendants are liable for contributory

infringement under 35 U.S.C. § 271(c).

       36.       On information and belief, and as discussed in greater detail below, Defendants

directly infringe one or more claims of the ’767 patent, including at least claim 1, by making,

using, selling, offering for sale, and/or importing Seagate HDD products (“’767 Accused

Products”). The ’767 Accused Products include but are not limited to Defendants’ IronWolf Pro

HDDs, including the Seagate 16TB IronWolf Pro ST16000NE000 with a spindle motor from

MinebeaMitsumi Inc., and all reasonably similar Seagate HDD products.

       37.       On information and belief, and as discussed in greater detail below, Defendants

indirectly infringe the ’767 patent by inducing their customers to directly infringe one or more

claims of the ’767 patent, including at least claim 1. With knowledge (at least based on this



{01653380;v1 }                                  11
 Case 1:21-cv-00052-RGA Document 1 Filed 01/18/21 Page 12 of 59 PageID #: 12




Complaint) that their customers directly infringe the ’767 patent when using the ’767 Accused

Products as intended, and by intentionally encouraging such use, Defendants are liable for induced

infringement under 35 U.S.C. § 271(b).

       38.       On information and belief, and as discussed in greater detail below, Defendants

indirectly infringe the ’767 patent by contributing to the direct infringement of one or more claims

of the ’767 patent, including at least claim 1, by their customers. On information and belief,

Defendants know (at least based on this Complaint) that the ’767 Accused Products are especially

made or adapted for use by their customers in a manner that directly infringes the ’767 patent under

35 U.S.C. § 271(a). Because the ’767 Accused Products also are not staple articles of commerce

and are not suitable for substantial noninfringing uses, Defendants are liable for contributory

infringement under 35 U.S.C. § 271(c).

                                       PATENTS IN SUIT

       39.       Nidec realleges and incorporates each of preceding paragraphs 1–38.

The ’017 Patent

       40.       On May 27, 2014, the U.S. Patent and Trademark Office duly and legally issued

the ’017 patent, titled “Spindle Motor and Disk Drive Apparatus.” A true and correct copy of the

’017 patent is attached as Exhibit A. The claims of the ’017 patent are valid and enforceable. The

entire right, title, and interest in the ’017 patent is assigned to and owned by Nidec.

       41.       The ’017 patent is directed to a spindle motor for a disk drive apparatus. The

specification explains that there was a need to reduce the thickness of the spindle motor mounted

in a disk drive apparatus. The inventors recognized that reducing the thickness of the motor

mounted in the disk drive can cause disproportionate reductions in the torque constant Kt of torque




{01653380;v1 }                                   12
 Case 1:21-cv-00052-RGA Document 1 Filed 01/18/21 Page 13 of 59 PageID #: 13




generated between the stator and the rotor magnet. A decrease in the torque constant Kt

corresponds to an increase in the time it takes for the motor to reach a rated speed for startup.

       42.       The inventors invented, for example, a thin spindle motor for a disk drive apparatus

that, for example, generates sufficient torque and shortens the startup time. The thin spindle motor

is designed, for example, to increase the torque constant Kt and the motor constant Km in a desired

range. The motor constant Km is described as an optimal index that expresses a suitable motor

structure in a case where the motor is made thin.

The ’239 Patent

       43.       On August 22, 2017, the U.S. Patent and Trademark Office duly and legally issued

the ’239 patent, titled “Spindle Motor and Disk Drive Apparatus.” A true and correct copy of the

’239 patent is attached as Exhibit B. The claims of the ’239 patent are valid and enforceable. The

entire right, title, and interest in the ’239 patent is assigned to and owned by Nidec.

       44.       The ’239 patent is directed to a spindle motor for a disk drive with a metal base

portion comprising a base portion through hole and a lead wire that connects a coil in the spindle

motor and a circuit board. The specification explains that, previously, the lead wire from the coil

passed through the base portion through hole. The inventors recognized that, if the lead wire is

brought into contact with the edge of the base portion through hole, the insulation coating of the

lead wire may be damaged, and cause a hard disk drive malfunction. The inventors also recognized

that an interior space of a hard disk drive may be filed with a gas and any gap between the lead

wire and the base portion through hole may cause gas to enter or exit through the base portion

through hole. The inventors invented, for example, designs for a spindle motor that improve, for

example, the prevention of damage of an insulation coating of a lead wire and potential gas leak.




{01653380;v1 }                                    13
 Case 1:21-cv-00052-RGA Document 1 Filed 01/18/21 Page 14 of 59 PageID #: 14




The ’528 Patent

       45.       On April 3, 2018, the U.S. Patent and Trademark Office duly and legally issued the

’528 patent, titled “Spindle Motor and Disk Drive Apparatus.” A true and correct copy of the ’528

patent is attached as Exhibit C. The claims of the ’528 patent are valid and enforceable. The entire

right, title, and interest in the ’528 patent is assigned to and owned by Nidec.

       46.       The ’528 patent is directed to a spindle motor for a disk drive with a base portion

comprising a base portion through hole and a lead wire that connects a coil in the spindle motor

and a circuit board. The specification explains that, previously, the lead wire from the coil passed

through the base portion through hole. The inventors recognized that, if the lead wire is brought

into contact with the edge of the base portion through hole, the insulation coating of the lead wire

may be damaged, and cause a hard disk drive malfunction. The inventors invented, for example,

designs for a spindle motor with an insulation sheet portion that improve, for example, the

prevention of damage of an insulation coating of a lead wire.

The ’775 Patent

       47.       On September 10, 2019, the U.S. Patent and Trademark Office duly and legally

issued the ’775 patent, titled “Base Plate, Hard Disk Drive, and Method of Manufacturing Base

Plate.” A true and correct copy of the ’775 patent is attached as Exhibit D. The claims of the ’775

patent are valid and enforceable. The entire right, title, and interest in the ’775 patent is assigned

to and owned by Nidec.

       48.       The ’775 patent states that a known technique to reduce windage loss in a disk drive

apparatus involves filling an interior space of a disk device with a gas having a density lower than

that of air, such as, for example, a helium gas. The ’775 patent provides, for example, a base plate,

a hard disk drive, and a method of manufacturing the base plate which are able to achieve an



{01653380;v1 }                                    14
 Case 1:21-cv-00052-RGA Document 1 Filed 01/18/21 Page 15 of 59 PageID #: 15




improvement in airtightness of an interior space of a housing using the base plate. It discloses a

base plate that is arranged to define a portion of a housing of a hard disk drive. The base plate

includes a base body defined by casting, an electrodeposition coating film, and an impregnant. The

electrodeposition coating film, which, for example, is arranged to cover a surface of the base body

with a relatively higher metal density, helps maintain the airtightness of the interior space of the

disk drive. The impregnant can be arranged to cover at least a portion of a worked surface with a

relatively lower metal density that is exposed from the electrodeposition coating film. Covering

the worked surface in the impregnant seals minute cavities in the worked surface, leading, for

example, to improved airtightness of the interior space of the disk drive.

The ’767 Patent

       49.       On October 29, 2019, the U.S. Patent and Trademark Office duly and legally issued

the ’767 patent, titled “Base Member Including Information Mark and Insulating Coating Layer,

and Disk Drive Apparatus Including the Same.” A true and correct copy of the ’767 patent is

attached as Exhibit E. The claims of the ’767 patent are valid and enforceable. The entire right,

title, and interest in the ’767 patent is assigned to and owned by Nidec.

       50.       The ’767 patent is directed to a disk drive apparatus that includes a base member

comprising an information mark and an insulating coating layer. The specification explains that,

previously, the base member was manufactured by a die casting process and that there was a need

for an improvement to determine whether a casting process has a problem. The inventors invented,

for example, a new process to put an information mark on the base member to record various

information concerning the casting process used to produce the base member, which can be used

to achieve an improvement, for example, in the quality of the base member and an improved

product yield.



{01653380;v1 }                                  15
 Case 1:21-cv-00052-RGA Document 1 Filed 01/18/21 Page 16 of 59 PageID #: 16




                           COUNT I FOR PATENT INFRINGEMENT
                              (Infringement of the ’017 Patent)

       51.       Nidec realleges and incorporates each of preceding paragraphs 1–50.

       52.       On information and belief, Defendants have made, used, sold, offered for sale,

and/or imported into the United States, and continue to do so, Seagate-branded hard drives

containing spindle motors, including the ’017 Accused Products like the Seagate 2TB BarraCuda

ST2000LM015, that practice at least one claim of the ’017 patent, including claim 1.

       53.       Claim 1 of the ’017 patent recites “[a] spindle motor of a disk drive apparatus.” The

Seagate 2TB BarraCuda ST2000LM015 is a disk drive apparatus that contains a spindle motor.

Seagate’s product specification shows that the spindle motor in the Seagate 2TB BarraCuda

ST2000LM015 rotates at 5,400 revolutions per minute. Ex. F (BarraCuda 2.5 HDD DATA

SHEET, available at https://www.seagate.com/www-content/datasheets/pdfs/barracuda-2-5-

DS1907-3-2005US-en_US.pdf (last visited Jan. 15, 2021)).

       54.       On information and belief, the Seagate 2TB BarraCuda ST2000LM015

incorporates a spindle motor from MinebeaMitsumi Inc.

       55.       On information and belief, the cross section of the spindle motor incorporated into

the Seagate 2TB BarraCuda ST2000LM015 is illustrated by the following image, which shows a

motor having the same general structure.




{01653380;v1 }                                    16
 Case 1:21-cv-00052-RGA Document 1 Filed 01/18/21 Page 17 of 59 PageID #: 17




Ex. G (MinebeaMitsumi, “FDB Motor,” available at https://www.minebeamitsumi.com/

english/product/rotary/1197094_6224.html (last visited Jan. 15, 2021)).

        56.      Claim 1 of the ’017 patent recites “a base unit.” On information and belief, the

Seagate 2TB BarraCuda ST2000LM015 incorporates a spindle motor that includes a base unit.




        57.      Claim 1 of the ’017 patent recites “a stator that includes a stator core and a plurality

of coils mounted to the stator core and is disposed above the base unit.” On information and belief,

the Seagate 2TB BarraCuda ST2000LM015 incorporates a spindle motor with a stator that includes

a stator core and a plurality of coils mounted to the stator core. They are disposed above the base

unit.




{01653380;v1 }                                     17
 Case 1:21-cv-00052-RGA Document 1 Filed 01/18/21 Page 18 of 59 PageID #: 18




       58.       Claim 1 of the ’017 patent recites “a covered cylindrical rotor hub that includes a

cover portion positioned above the stator and a side wall portion extending downward from an

outer edge of the cover portion.” On information and belief, the Seagate 2TB BarraCuda

ST2000LM015 incorporates a spindle motor that includes a covered cylindrical rotor hub. The

covered cylindrical rotor hub has a cover portion above the stator and a side wall portion extending

downward from an outer edge of the cover portion.




       59.       Claim 1 of the ’017 patent recites “a rotor magnet that is positioned outside the

stator in a radial direction thereof and is fixed to an inner circumferential surface of the side wall

portion of the rotor hub.” On information and belief, the Seagate 2TB BarraCuda ST2000LM015

incorporates a spindle motor that has a rotor magnet positioned outside the stator in a radial




{01653380;v1 }                                   18
 Case 1:21-cv-00052-RGA Document 1 Filed 01/18/21 Page 19 of 59 PageID #: 19




direction thereof. The rotor magnet is fixed to an inner circumferential surface of the side wall

portion of the rotor hub.




       60.       Claim 1 of the ’017 patent recites “a bearing mechanism that supports the rotor hub

and the rotor magnet to be rotatable with respect to the base unit and the stator.” On information

and belief, the Seagate 2TB BarraCuda ST2000LM015 incorporates a spindle motor that has a

bearing mechanism that supports the rotor hub and the rotor magnet to be rotatable with respect to

the base unit and the stator.




{01653380;v1 }                                   19
 Case 1:21-cv-00052-RGA Document 1 Filed 01/18/21 Page 20 of 59 PageID #: 20




       61.       Claim 1 of the ’017 patent recites “a height of the stator core in an axial direction

is about 50% or more and about 70% or less than a height of the stator.” On information and belief,

the Seagate 2TB BarraCuda ST2000LM015 incorporates a spindle motor where a height of the

stator core in an axial direction is about 63% than a height of the stator.

       62.       Claim 1 of the ’017 patent recites “a torque constant Kt of torque generated between

the stator and the rotor magnet is about 4 mNꞏm/A or more and about 6 mNꞏm/A or less.” On

information and belief, the Seagate 2TB BarraCuda ST2000LM015 incorporates a spindle motor

that includes a torque constant Kt of about 5.4 mNꞏm/A.

       63.       Claim 1 of the ’017 patent recites “a motor constant Km is about 2 mNꞏm/(Aꞏ√Ω)

or more and about 4 mNꞏm/(Aꞏ√Ω) or less.” On information and belief, the Seagate 2TB

BarraCuda ST2000LM015 incorporates a spindle motor that includes a motor constant Km of

about 2.8 mNꞏm/(Aꞏ√Ω).

       64.       In violation of 35 U.S.C. § 271(a), Defendants have infringed, and will continue to

infringe, one or more claims of the ’017 patent, including at least claim 1, by making, using,

selling, offering for sale, and/or importing into the United States the ’017 Accused Products.

       65.       Defendants have been on notice of the ’017 patent since at least as early as the

service of this Complaint. Defendants’ continued actions of making, using, selling, offering for

sale, and/or importing into the United States any of the ’017 Accused Products after service of the

Complaint, would be with Defendants’ knowledge of the ’017 patent, knowledge of infringement

of the ’017 patent, intent to encourage others (e.g., their U.S. customers) to infringe the ’017 patent




{01653380;v1 }                                    20
 Case 1:21-cv-00052-RGA Document 1 Filed 01/18/21 Page 21 of 59 PageID #: 21




through use of the ’017 Accused Products, and knowledge that Defendants’ encouraging acts

actually result in direct infringement of the ’017 patent by Defendants’ U.S. customers.

       66.       On information and belief, in violation of 35 U.S.C. § 271(b), Defendants actively

and knowingly (at least as of this Complaint) induce third-party retailers, distributors, integrators,

and end-users of the ’017 Accused Products to directly infringe one or more claims of the ’017

patent, including at least claim 1. Defendants induce infringement, at least by knowingly selling

the ’017 Accused Products with the intent that its customers directly infringe the ’017 patent

through sales and use of the ’017 Accused Products in the United States. For example, Defendants

encourage the use of the Seagate 2TB BarraCuda ST2000LM015 in applications such as laptops,

mobile storage, external storage systems, all-in-one PCs, and ultra-slim desktop PCs. E.g., Ex. F

(https://www.seagate.com/www-content/datasheets/pdfs/barracuda-2-5-DS1907-3-2005US-

en_US.pdf). Such use of the Seagate 2TB BarraCuda ST2000LM015 necessarily infringes at least

claim 1 of the ’017 patent. As discussed above, Defendants have been on notice of the ’017 patent

since at least as early as the service of this Complaint, and on information and belief, know that

the ’017 Accused Products infringe at least claim 1 of the ’017 patent at least as early as the service

of this Complaint.

       67.       On information and belief, in violation of 35 U.S.C. § 271(c), Defendants have

contributed to the infringement of, and continue to contribute to the infringement of, one or more

claims of the ’017 patent, including at least claim 1, by selling, offering to sell, and/or importing

within or into the United States the ’017 Accused Products. These instrumentalities constitute a

material part of the invention of the ’017 patent, and are known by Defendants (at least as of this

Complaint) to be especially made or adapted for use in infringing the ’017 patent.

       68.       The ’017 Accused Products are not staple articles of commerce.



{01653380;v1 }                                    21
 Case 1:21-cv-00052-RGA Document 1 Filed 01/18/21 Page 22 of 59 PageID #: 22




       69.       The ’017 Accused Products are not suitable for substantial noninfringing uses.

       70.       Nidec has been injured by Defendants’ infringement of the ’017 patent and will

suffer irreparable harm unless Defendants are enjoined from infringing the ’017 patent, pursuant

to 35 U.S.C. § 283.

       71.       Nidec has suffered, and is continuing to suffer, damages as a result of Defendants’

infringement of the ’017 patent, and Nidec is entitled to compensation and other monetary relief

to the fullest extent allowed by law, including attorney fees, pursuant to 35 U.S.C. §§ 284 and 285.

                          COUNT II FOR PATENT INFRINGEMENT
                              (Infringement of the ’239 Patent)

       72.       Nidec realleges and incorporates each of preceding paragraphs 1–71.

       73.       On information and belief, Defendants have made, used, sold, offered for sale,

and/or imported into the United States, and continue to do so, Seagate-branded hard disk drives

containing spindle motors, including the ’239 Accused Products like the Seagate 16TB IronWolf

Pro ST16000NE000, that practice at least one claim of the ’239 patent, including claim 1.

       74.       Claim 1 of the ’239 patent recites “[a] spindle motor.” The Seagate 16TB IronWolf

Pro ST16000NE000 is a hard disk drive that contains a spindle motor. Seagate’s product

specification shows that the spindle motor in the Seagate 16TB IronWolf Pro ST16000NE000

rotates at 7,200 revolutions per minute (RPM). Ex. H (IronWolf Pro 3.5 HDD DATA SHEET,

available at https://www.seagate.com/www-content/datasheets/pdfs/ironwolf-pro-18tb-DS1914-

16-2011US-en_US.pdf (last visited Jan. 15, 2021)).

       75.       On information and belief, the Seagate 16TB IronWolf Pro ST16000NE000

incorporates a spindle motor from MinebeaMitsumi Inc.




{01653380;v1 }                                   22
 Case 1:21-cv-00052-RGA Document 1 Filed 01/18/21 Page 23 of 59 PageID #: 23




       76.       On information and belief, the cross section of the spindle motor incorporated into

the Seagate 16TB IronWolf Pro ST16000NE000 is illustrated by the following image, which

shows a motor having the same general structure.




Ex. G (https://www.minebeamitsumi.com/english/product/rotary/1197094_6224.html).

       77.       Claim 1 of the ’239 patent recites “a rotor portion including a rotor magnet.” On

information and belief, the Seagate 16TB IronWolf Pro ST16000NE000 incorporates a spindle

motor that has a rotor portion with a rotor magnet.




       78.       Claim 1 of the ’239 patent recites “a bearing portion configured to support the rotor

portion such that the rotor portion is rotatable about a central axis extending in a vertical direction.”

{01653380;v1 }                                     23
 Case 1:21-cv-00052-RGA Document 1 Filed 01/18/21 Page 24 of 59 PageID #: 24




On information and belief, the Seagate 16TB IronWolf Pro ST16000NE000 incorporates a spindle

motor that has a bearing portion configured to support the rotor portion. The rotor portion rotates

about a central axis extending in a vertical direction.




       79.       Claim 1 of the ’239 patent recites “a base portion made of a metal, and including

an upper surface, a lower surface, and a base portion through hole passing therethrough from the

upper surface to the lower surface.” On information and belief, the Seagate 16TB IronWolf Pro

ST16000NE000 incorporates a spindle motor that has a base portion made of a metal. The base

portion has an upper surface, a lower surface, and a base portion through hole passing from the

upper surface to the lower surface.




{01653380;v1 }                                   24
 Case 1:21-cv-00052-RGA Document 1 Filed 01/18/21 Page 25 of 59 PageID #: 25




       80.       Claim 1 of the ’239 patent recites “a stator portion located on the upper surface,

and including coils arranged opposite to the rotor magnet with a gap intervening therebetween.”

On information and belief, the Seagate 16TB IronWolf Pro ST16000NE000 incorporates a spindle

motor that has a stator portion on the upper surface. The stator portion has coils arranged opposite

to the rotor magnet and has a gap intervening therebetween.




{01653380;v1 }                                   25
 Case 1:21-cv-00052-RGA Document 1 Filed 01/18/21 Page 26 of 59 PageID #: 26




       81.       Claim 1 of the ’239 patent recites “a circuit board located on the lower surface.”

On information and belief, the Seagate 16TB IronWolf Pro ST16000NE000 incorporates a spindle

motor that has a circuit board located on the lower surface.




       82.       Claim 1 of the ’239 patent recites “an insulation sheet portion.” On information and

belief, the Seagate 16TB IronWolf Pro ST16000NE000 incorporates a spindle motor that has an

insulation sheet portion.




{01653380;v1 }                                    26
 Case 1:21-cv-00052-RGA Document 1 Filed 01/18/21 Page 27 of 59 PageID #: 27




       83.       Claim 1 of the ’239 patent recites “a first sealant.” On information and belief, the

Seagate 16TB IronWolf Pro ST16000NE000 incorporates a spindle motor that has a first sealant

material.




       84.       Claim 1 of the ’239 patent recites “a second sealant.” On information and belief,

the Seagate 16TB IronWolf Pro ST16000NE000 incorporates a spindle motor that has a second

sealant material.




{01653380;v1 }                                    27
 Case 1:21-cv-00052-RGA Document 1 Filed 01/18/21 Page 28 of 59 PageID #: 28




       85.       Claim 1 of the ’239 patent recites “the coils include a lead wire drawn out from

above the upper surface downwardly from the lower surface through the base portion through

hole.” On information and belief, the coils in the Seagate 16TB IronWolf Pro ST16000NE000

include a lead wire. The lead wire is drawn out from above the upper surface downwardly from

the lower surface through the base portion through hole.




{01653380;v1 }                                  28
 Case 1:21-cv-00052-RGA Document 1 Filed 01/18/21 Page 29 of 59 PageID #: 29




       86.       Claim 1 of the ’239 patent recites “the circuit board includes a land portion to which

the lead wire is connected.” On information and belief, the circuit board of the Seagate 16TB

IronWolf Pro ST16000NE000 has a land portion. The lead wire is connected to the land portion.




       87.       Claim 1 of the ’239 patent recites “the insulation sheet portion is provided on the

lower surface, and covers at least a portion of the base portion through hole.” On information and

belief, the Seagate 16TB IronWolf Pro ST16000NE000 has an insulation sheet portion located on

the lower surface. The insulation portion covers at least a portion of the base portion through hole.




{01653380;v1 }                                    29
 Case 1:21-cv-00052-RGA Document 1 Filed 01/18/21 Page 30 of 59 PageID #: 30




       88.       Claim 1 of the ’239 patent recites “the lead wire contacts the insulation sheet

portion.” On information and belief, the lead wire in the Seagate 16TB IronWolf Pro

ST16000NE000 is in contact with the insulation sheet portion.




{01653380;v1 }                                  30
 Case 1:21-cv-00052-RGA Document 1 Filed 01/18/21 Page 31 of 59 PageID #: 31




       89.       Claim 1 of the ’239 patent recites “the first sealant is located in the base portion

through hole.” On information and belief, the base portion through hole of the Seagate 16TB

IronWolf Pro ST16000NE000 is filled with a sealant material.




       90.       Claim 1 of the ’239 patent recites “the second sealant covers at least a portion of

the base portion through hole.” On information and belief, the base portion through hole of the

Seagate 16TB IronWolf Pro ST16000NE000 is covered by the second sealant material.




{01653380;v1 }                                    31
 Case 1:21-cv-00052-RGA Document 1 Filed 01/18/21 Page 32 of 59 PageID #: 32




       91.       Claim 1 of the ’239 patent recites “the first sealant has a coefficient of linear

expansion greater than a coefficient of linear expansion of the base portion and smaller than a

coefficient of linear expansion of the second sealant.” On information and belief, the Seagate 16TB

IronWolf Pro ST16000NE000 incorporates a spindle motor where the linear expansion coefficient

of the first sealant is approximately 3×10-5/°C, the linear expansion coefficient of the second

sealant is approximately 6×10-5/°C, and the linear expansion coefficient of the base portion is

approximately 2×10-5/°C. Accordingly, on information and belief, the linear expansion coefficient

of the first sealant is greater than the linear expansion coefficient of the base portion and smaller

than the linear expansion coefficient of the base portion.

       92.       In violation of 35 U.S.C. § 271(a), Defendants have infringed, and will continue to

infringe, one or more claims of the ’239 patent, including at least claim 1, by making, using,

selling, offering for sale, and/or importing into the United States the ’239 Accused Products.




{01653380;v1 }                                   32
 Case 1:21-cv-00052-RGA Document 1 Filed 01/18/21 Page 33 of 59 PageID #: 33




       93.       Defendants have been on notice of the ’239 patent since at least as early as the

service of this Complaint. Defendants’ continued actions of making, using, selling, offering for

sale, and/or importing into the United States any of the ’239 Accused Products after service of the

Complaint, would be with Defendants’ knowledge of the ’239 patent, knowledge of infringement

of the ’239 patent, intent to encourage others (e.g., their U.S. customers) to infringe the ’239 patent

through use of the ’239 Accused Products, and knowledge that Defendants’ encouraging acts

actually result in direct infringement of the ’239 patent by Defendants’ U.S. customers.

       94.       On information and belief, in violation of 35 U.S.C. § 271(b), Defendants actively

and knowingly (at least as of this Complaint) induce third-party retailers, distributors, integrators,

and end-users of the ’239 Accused Products to directly infringe one or more claims of the ’239

patent, including at least claim 1. Defendants induce infringement, at least by knowingly selling

the ’239 Accused Products with the intent that its customers directly infringe the ’239 patent

through sales and use of the ’239 Accused Products in the United States. For example, Defendants

encourage the use of the Seagate 16TB IronWolf Pro ST16000NE000 in business applications

such as network-attached storage (NAS) for backup, archiving, and disaster recovery. Ex. H

(https://www.seagate.com/www-content/datasheets/pdfs/ironwolf-pro-18tb-DS1914-16-2011US-

en_US.pdf). Such use of the Seagate 16TB IronWolf Pro ST16000NE000 necessarily infringes at

least claim 1 of the ’239 patent. As discussed above, Defendants have been on notice of the ’239

patent since at least as early as the service of this Complaint, and on information and belief, know

that the ’239 Accused Products infringe at least claim 1 of the ’239 patent at least as early as the

service of this Complaint.

       95.       On information and belief, in violation of 35 U.S.C. § 271(c), Defendants have

contributed to the infringement of, and continue to contribute to the infringement of, one or more



{01653380;v1 }                                    33
 Case 1:21-cv-00052-RGA Document 1 Filed 01/18/21 Page 34 of 59 PageID #: 34




claims of the ’239 patent, including at least claim 1, by selling, offering to sell, and/or importing

within or into the United States the ’239 Accused Products. These instrumentalities constitute a

material part of the invention of the ’239 patent, and are known by Defendants (at least as of this

Complaint) to be especially made or adapted for use in infringing the ’239 patent.

       96.       The ’239 Accused Products are not staple articles of commerce.

       97.       The ’239 Accused Products are not suitable for substantial noninfringing uses.

       98.       Nidec has been injured by Defendants’ infringement of the ’239 patent and will

suffer irreparable harm unless Defendants are enjoined from infringing the ’239 patent, pursuant

to 35 U.S.C. § 283.

       99.       Nidec has suffered, and is continuing to suffer, damages as a result of Defendants’

infringement of the ’239 patent, and Nidec is entitled to compensation and other monetary relief

to the fullest extent allowed by law, including attorney fees, pursuant to 35 U.S.C. §§ 284 and 285.

                         COUNT III FOR PATENT INFRINGEMENT
                             (Infringement of the ’528 Patent)

      100.       Nidec realleges and incorporates each of preceding paragraphs 1–99.

      101.       On information and belief, Defendants have made, used, sold, offered for sale,

and/or imported into the United States, and continue to do so, Seagate-branded hard disk drives,

including the ’528 Accused Products like the Seagate 16TB IronWolf Pro ST16000NE000, that

practice at least one claim of the ’528 patent, including claim 1.

      102.       Claim 1 of the ’528 patent recites “[a] spindle motor.” The Seagate 16TB IronWolf

Pro ST16000NE000 is a hard disk drive that contains a spindle motor. Seagate’s product

specification shows that the spindle motor in the Seagate 16TB IronWolf Pro ST16000NE000

rotates at 7,200 revolutions per minute (RPM). Ex. H (https://www.seagate.com/www-

content/datasheets/pdfs/ironwolf-pro-18tb-DS1914-16-2011US-en_US.pdf).


{01653380;v1 }                                   34
 Case 1:21-cv-00052-RGA Document 1 Filed 01/18/21 Page 35 of 59 PageID #: 35




      103.       On information and belief, the Seagate 16TB IronWolf Pro ST16000NE000

incorporates a spindle motor from MinebeaMitsumi Inc.

      104.       On information and belief, the cross section of the spindle motor incorporated into

the Seagate 16TB IronWolf Pro ST16000NE000 is illustrated by the following image, which

shows a motor having the same general structure.




Ex. G (https://www.minebeamitsumi.com/english/product/rotary/1197094_6224.html).

      105.       Claim 1 of the ’528 patent recites “a rotor portion including a rotor magnet.” On

information and belief, the Seagate 16TB IronWolf Pro ST16000NE000 incorporates a spindle

motor that has a rotor portion with a rotor magnet.




{01653380;v1 }                                   35
 Case 1:21-cv-00052-RGA Document 1 Filed 01/18/21 Page 36 of 59 PageID #: 36




      106.       Claim 1 of the ’528 patent recites “a bearing portion configured to support the rotor

portion such that the rotor portion is rotatable about a central axis extending in a vertical direction.”

On information and belief, the Seagate 16TB IronWolf Pro ST16000NE000 incorporates a spindle

motor that has a bearing portion configured to support the rotor portion. The rotor portion rotates

about a central axis extending in a vertical direction.




      107.       Claim 1 of the ’528 patent recites “a stator portion including coils located opposite

to the rotor magnet.” On information and belief, the Seagate 16TB IronWolf Pro ST16000NE000

incorporates a spindle motor that has a stator portion. The stator portion has coils arranged opposite

to the rotor magnet.




{01653380;v1 }                                     36
 Case 1:21-cv-00052-RGA Document 1 Filed 01/18/21 Page 37 of 59 PageID #: 37




      108.       Claim 1 of the ’528 patent recites “a base portion including an upper surface, a

lower surface, and a base portion through hole passing therethrough from the upper surface to the

lower surface.” On information and belief, the Seagate 16TB IronWolf Pro ST16000NE000

incorporates a spindle motor that has a base portion. The base portion has an upper surface, a lower

surface, and a base portion through hole passing from the upper surface to the lower surface.




      109.       Claim 1 of the ’528 patent recites “a circuit board located on the lower surface of

the base portion.” On information and belief, the Seagate 16TB IronWolf Pro ST16000NE000


{01653380;v1 }                                   37
 Case 1:21-cv-00052-RGA Document 1 Filed 01/18/21 Page 38 of 59 PageID #: 38




incorporates a spindle motor that has a circuit board located on the lower surface of the base

portion.




      110.       Claim 1 of the ’528 patent recites “an insulation sheet portion.” On information and

belief, the Seagate 16TB IronWolf Pro ST16000NE000 incorporates a spindle motor that has an

insulation sheet portion.




{01653380;v1 }                                    38
 Case 1:21-cv-00052-RGA Document 1 Filed 01/18/21 Page 39 of 59 PageID #: 39




      111.       Claim 1 of the ’528 patent recites “the coils include a lead wire drawn out from

above the upper surface downwardly from the lower surface through the base portion through

hole.” On information and belief, the coils in the Seagate 16TB IronWolf Pro ST16000NE000

include a lead wire. The lead wire is drawn out from above the upper surface downwardly from

the lower surface through the base portion through hole.




{01653380;v1 }                                  39
 Case 1:21-cv-00052-RGA Document 1 Filed 01/18/21 Page 40 of 59 PageID #: 40




      112.       Claim 1 of the ’528 patent recites “the circuit board includes a land portion to which

the lead wire is connected.” On information and belief, the circuit board of the Seagate 16TB

IronWolf Pro ST16000NE000 has a land portion. The lead wire is connected to the land portion.




      113.       Claim 1 of the ’528 patent recites “the insulation sheet portion covers at least a

portion of the base portion through hole.” On information and belief, the Seagate 16TB IronWolf

Pro ST16000NE000 has an insulation sheet portion. The insulation portion covers at least a portion

of the base portion through hole.




{01653380;v1 }                                    40
 Case 1:21-cv-00052-RGA Document 1 Filed 01/18/21 Page 41 of 59 PageID #: 41




      114.       Claim 1 of the ’528 patent recites “the lead wire contacts the insulation sheet

portion.” On information and belief, the lead wire in the Seagate 16TB IronWolf Pro

ST16000NE000 is in contact with the insulation sheet portion.




      115.       Claim 1 of the ’528 patent recites “the insulation sheet portion has a thickness

greater than a thickness of the land portion.” On information and belief, the Seagate 16TB

IronWolf Pro ST16000NE000 incorporates a spindle motor where the thickness of the insulation

sheet portion is approximately 160 µm and the thickness of the land portion is approximately

{01653380;v1 }                                  41
 Case 1:21-cv-00052-RGA Document 1 Filed 01/18/21 Page 42 of 59 PageID #: 42




120 µm. On information and belief, the insulation sheet portion has a thickness greater than a

thickness of the land portion.

      116.       In violation of 35 U.S.C. § 271(a), Defendants have infringed, and will continue to

infringe, one or more claims of the ’528 patent, including at least claim 1, by making, using,

selling, offering for sale, and/or importing into the United States the ’528 Accused Products.

      117.       Defendants have been on notice of the ’528 patent since at least as early as the

service of this Complaint. Defendants’ continued actions of making, using, selling, offering for

sale, and/or importing into the United States any of the ’528 Accused Products after service of the

Complaint, would be with Defendants’ knowledge of the ’528 patent, knowledge of infringement

of the ’528 patent, intent to encourage others (e.g., their U.S. customers) to infringe the ’528 patent

through use of the ’528 Accused Products, and knowledge that Defendants’ encouraging acts

actually result in direct infringement of the ’528 patent by Defendants’ U.S. customers.

      118.       On information and belief, in violation of 35 U.S.C. § 271(b), Defendants actively

and knowingly (at least as of this Complaint) induce third-party retailers, distributors, integrators,

and end-users of the ’528 Accused Products to directly infringe one or more claims of the ’528

patent, including at least claim 1. Defendants induce infringement, at least by knowingly selling

the ’528 Accused Products with the intent that its customers directly infringe the ’528 patent

through sales and use of the ’528 Accused Products in the United States. For example, Defendants

encourage the use of the Seagate 16TB IronWolf Pro ST16000NE000 in business applications

such as network-attached storage (NAS) for backup, archiving, and disaster recovery. Ex. H

(https://www.seagate.com/www-content/datasheets/pdfs/ironwolf-pro-18tb-DS1914-16-2011US-

en_US.pdf). Such use of the Seagate 16TB IronWolf Pro ST16000NE000 necessarily infringes at

least claim 1 of the ’528 patent. As discussed above, Defendants have been on notice of the ’528



{01653380;v1 }                                    42
 Case 1:21-cv-00052-RGA Document 1 Filed 01/18/21 Page 43 of 59 PageID #: 43




patent since at least as early as the service of this Complaint, and on information and belief, know

that the ’528 Accused Products infringe at least claim 1 of the ’528 patent at least as early as the

service of this Complaint.

      119.       On information and belief, in violation of 35 U.S.C. § 271(c), Defendants have

contributed to the infringement of, and continue to contribute to the infringement of, one or more

claims of the ’528 patent, including at least claim 1, by selling, offering to sell, and/or importing

within or into the United States the ’528 Accused Products. These instrumentalities constitute a

material part of the invention of the ’528 patent, and are known by Defendants (at least as of this

Complaint) to be especially made or adapted for use in infringing the ’528 patent.

      120.       The ’528 Accused Products are not staple articles of commerce.

      121.       The ’528 Accused Products are not suitable for substantial noninfringing uses.

      122.       Nidec has been injured by Defendants’ infringement of the ’528 patent and will

suffer irreparable harm unless Defendants are enjoined from infringing the ’528 patent, pursuant

to 35 U.S.C. § 283.

      123.       Nidec has suffered, and is continuing to suffer, damages as a result of Defendants’

infringement of the ’528 patent, and Nidec is entitled to compensation and other monetary relief

to the fullest extent allowed by law, including attorney fees, pursuant to 35 U.S.C. §§ 284 and 285.

                         COUNT IV FOR PATENT INFRINGEMENT
                             (Infringement of the ’775 Patent)

      124.       Nidec realleges and incorporates each of preceding paragraphs 1–123.

      125.       On information and belief, Defendants have made, used, sold, offered for sale,

and/or imported into the United States, and continue to do so, Seagate-branded hard disk drives,

including the ’775 Accused Products like the Seagate 16TB IronWolf Pro ST16000NE000, that

practice at least one claim of the ’775 patent, including claim 9.


{01653380;v1 }                                   43
 Case 1:21-cv-00052-RGA Document 1 Filed 01/18/21 Page 44 of 59 PageID #: 44




      126.       Claim 9 of the ’775 patent recites “[a] base plate arranged to define a portion of a

housing of a hard disk drive.” The Seagate 16TB IronWolf Pro ST16000NE000 includes a base

plate arranged to define a portion of a housing of a hard disk drive.




      127.       Claim 9 of the ’775 patent recites “the base plate comprising: a base body defined

by casting.” On information and belief, the base plate of the Seagate 16TB IronWolf Pro

ST16000NE000 has a base body defined by casting. On information and belief, the base body is

made by a casting process.




{01653380;v1 }                                    44
 Case 1:21-cv-00052-RGA Document 1 Filed 01/18/21 Page 45 of 59 PageID #: 45




      128.       Claim 9 of the ’775 patent recites “an electrodeposition coating film arranged to

cover a surface of the base body.” On information and belief, a surface of the base body of the

Seagate 16TB IronWolf Pro ST16000NE000 is covered by an electrodeposition coating film.




      129.       Claim 9 of the ’775 patent recites “an impregnant.” On information and belief, the

Seagate 16TB IronWolf Pro ST16000NE000 includes an impregnant. For example, on information

and belief, at least a portion of a surface of the base body of the Seagate 16TB IronWolf Pro

ST16000NE000 that is exposed from the electrodeposition coating film includes material

indicative of an impregnant made by resin.

      130.       Claim 9 of the ’775 patent recites “the surface of the base body includes: a coated

surface covered with the electrodeposition coating film; and a flat worked surface exposed from

the electrodeposition coating film.” On information and belief, the surface of the based body of

the Seagate 16TB IronWolf Pro ST16000NE000 has a coated surface covered with the




{01653380;v1 }                                   45
 Case 1:21-cv-00052-RGA Document 1 Filed 01/18/21 Page 46 of 59 PageID #: 46




electrodeposition coating film and a flat worked surface exposed from the electrodeposition

coating film.




      131.       Claim 9 of the ’775 patent recites “the impregnant is arranged to cover at least a

portion of the worked surface.” On information and belief, the impregnant is arranged on the

Seagate 16TB IronWolf Pro ST16000NE000 to cover at least a portion of the worked surface. For

example, on information and belief, at least a portion of the worked surface of the base body of

the Seagate 16TB IronWolf Pro ST16000NE000 includes material indicative of an impregnant

made by resin.

      132.       Claim 9 of the ’775 patent recites “the base body includes: a rectangular bottom

plate portion; and a wall portion arranged to extend from an edge portion of the bottom plate

portion perpendicularly to the bottom plate portion.” On information and belief, the base body of

the Seagate 16TB IronWolf Pro ST16000NE000 has a rectangular bottom plate portion. A wall




{01653380;v1 }                                   46
 Case 1:21-cv-00052-RGA Document 1 Filed 01/18/21 Page 47 of 59 PageID #: 47




portion extends from an edge portion of the bottom plate portion perpendicularly to the bottom

plate portion.




      133.       Claim 9 of the ’775 patent recites “the worked surface is defined in an outside

surface of the wall portion.” On information and belief, the worked surface of the Seagate 16TB

IronWolf Pro ST16000NE000 is defined in an outside surface of the wall portion.




      134.       Claim 9 of the ’775 patent recites “the edge portion of the bottom plate portion is

rectangular, and has long sides and short sides.” On information and belief, the edge portion of the


{01653380;v1 }                                   47
 Case 1:21-cv-00052-RGA Document 1 Filed 01/18/21 Page 48 of 59 PageID #: 48




bottom plate portion of the Seagate 16TB IronWolf Pro ST16000NE000 is rectangular with long

sides and short sides.




      135.       Claim 9 of the ’775 patent recites “the wall portion includes: long-side wall portions

each of which is arranged to extend from a separate one of the long sides; and short-side wall

portions each of which is arranged to extend from a separate one of the short sides.” On information

and belief, the wall portion of the Seagate 16TB IronWolf Pro ST16000NE000 has long-side wall

portions and short-side wall portions. The long-side wall portions extend from each long side. The

short-side wall portions extend from each short side.




{01653380;v1 }                                    48
 Case 1:21-cv-00052-RGA Document 1 Filed 01/18/21 Page 49 of 59 PageID #: 49




      136.       Claim 9 of the ’775 patent recites “the worked surface is defined in an outside

surface of one of the short-side wall portions.” On information and belief, the worked surface of

the Seagate 16TB IronWolf Pro ST16000NE000 is defined in an outside surface of one of the

short-side wall portions.




      137.       In violation of 35 U.S.C. §§ 271(a) and/or 271(g), Defendants have infringed, and

will continue to infringe, one or more claims of the ’775 patent, including at least claim 9, by

making, using, selling, offering for sale, and/or importing into the United States the ’775 Accused

Products.

      138.       Defendants have been on notice of the ’775 patent since at least as early as the

service of this Complaint. Defendants’ continued actions of making, using, selling, offering for

sale, and/or importing into the United States any of the ’775 Accused Products after service of the

Complaint, would be with Defendants’ knowledge of the ’775 patent, knowledge of infringement

of the ’775 patent, intent to encourage others (e.g., their U.S. customers) to infringe the ’775 patent




{01653380;v1 }                                    49
 Case 1:21-cv-00052-RGA Document 1 Filed 01/18/21 Page 50 of 59 PageID #: 50




through use of the ’775 Accused Products, and knowledge that Defendants’ encouraging acts

actually result in direct infringement of the ’775 patent by Defendants’ U.S. customers.

      139.       On information and belief, in violation of 35 U.S.C. § 271(b), Defendants actively

and knowingly (at least as of this Complaint) induce third-party retailers, distributors, integrators,

and end-users of the ’775 Accused Products to directly infringe one or more claims of the ’775

patent, including at least claim 9. Defendants induce infringement, at least by knowingly selling

the ’775 Accused Products with the intent that its customers directly infringe the ’775 patent

through sales and use of the ’775 Accused Products in the United States. For example, Defendants

encourage the use of the Seagate 16TB IronWolf Pro ST16000NE000 in business applications

such as network-attached storage (NAS) for backup, archiving, and disaster recovery. Ex. H

(https://www.seagate.com/www-content/datasheets/pdfs/ironwolf-pro-18tb-DS1914-16-2011US-

en_US.pdf). Such use of the Seagate 16TB IronWolf Pro ST16000NE000 necessarily infringes at

least claim 9 of the ’775 patent. As discussed above, Defendants have been on notice of the ’775

patent since at least as early as the service of this Complaint, and on information and belief, know

that the ’775 Accused Products infringe at least claim 9 of the ’775 patent at least as early as the

service of this Complaint.

      140.       On information and belief, in violation of 35 U.S.C. § 271(c), Defendants have

contributed to the infringement of, and continue to contribute to the infringement of, one or more

claims of the ’775 patent, including at least claim 9, by selling, offering to sell, and/or importing

within or into the United States the ’775 Accused Products. These instrumentalities constitute a

material part of the invention of the ’775 patent, and are known by Defendants (at least as of this

Complaint) to be especially made or adapted for use in infringing the ’775 patent.

      141.       The ’775 Accused Products are not staple articles of commerce.



{01653380;v1 }                                   50
 Case 1:21-cv-00052-RGA Document 1 Filed 01/18/21 Page 51 of 59 PageID #: 51




      142.       The ’775 Accused Products are not suitable for substantial noninfringing uses.

      143.       On information and belief, in violation of 35 U.S.C. § 271(g), Defendants have

without authority imported into the United States or offered to sell, sold, and/or used within the

United States the ’775 Accused Products, including the Seagate 16TB IronWolf Pro

ST16000NE000, which are made by a process claimed in the ’775 patent, including at least claim

10. On information and belief, the ’775 Accused Products are not materially changed by

subsequent processes. On information and belief, the product produced by the claimed method of

manufacturing does not become a trivial, nonessential component of the ’775 Accused Products.

For example, as explained above, the method of manufacturing improves airtightness of an interior

space of a housing using the base plate, which improves performance of the ’775 Accused

Products.

      144.       Nidec has been injured by Defendants’ infringement of the ’775 patent and will

suffer irreparable harm unless Defendants are enjoined from infringing the ’775 patent, pursuant

to 35 U.S.C. § 283.

      145.       Nidec has suffered, and is continuing to suffer, damages as a result of Defendants’

infringement of the ’775 patent, and Nidec is entitled to compensation and other monetary relief

to the fullest extent allowed by law, including attorney fees, pursuant to 35 U.S.C. §§ 284 and 285.

                          COUNT V FOR PATENT INFRINGEMENT
                             (Infringement of the ’767 Patent)

      146.       Nidec realleges and incorporates each of preceding paragraphs 1–145.

      147.       On information and belief, Defendants have made, used, sold, offered for sale,

and/or imported into the United States, and continue to do so, Seagate-branded hard disk drives,

including the ’767 Accused Products like the Seagate 16TB IronWolf Pro ST16000NE000, that

practice at least one claim of the ’767 patent, including claim 1.


{01653380;v1 }                                   51
 Case 1:21-cv-00052-RGA Document 1 Filed 01/18/21 Page 52 of 59 PageID #: 52




      148.       Claim 1 of the ’767 patent recites “[a] base member structured to define a portion

of a casing in which a gas with a density lower than that of air is to be sealed and to support a

motor to be housed in the casing.” On information and belief, the Seagate 16TB IronWolf Pro

ST16000NE000 includes a base member. The base member defines a portion of a casing and

supports a motor in the casing.




      149.       On information and belief, helium gas is sealed in the casing of the Seagate 16TB

IronWolf Pro ST16000NE000. Ex. H (https://www.seagate.com/www-content/datasheets/

pdfs/ironwolf-pro-18tb-DS1914-16-2011US-en_US.pdf). Helium gas has a density lower than that

of air.


{01653380;v1 }                                   52
 Case 1:21-cv-00052-RGA Document 1 Filed 01/18/21 Page 53 of 59 PageID #: 53




      150.       Claim 1 of the ’767 patent recites “the base member comprising: a base body made

of a cast material.” On information and belief, the base member of the Seagate 16TB IronWolf Pro

ST16000NE000 includes a base body made of a cast material. On information and belief, the base

body is made by a casting process.




      151.       Claim 1 of the ’767 patent recites “an information mark including casting

information and located on a portion of a surface of the base body.” On information and belief, a

portion of the surface of the base body of the Seagate 16TB IronWolf Pro ST16000NE000 has an

information mark with casting information.




      152.       Claim 1 of the ’767 patent recites “an insulating coating layer defined on the surface

of the base body; wherein the insulating coating layer covers the information mark.” On

{01653380;v1 }                                    53
 Case 1:21-cv-00052-RGA Document 1 Filed 01/18/21 Page 54 of 59 PageID #: 54




information and belief, the base body of Seagate 16TB IronWolf Pro ST16000NE000 has an

insulating coating layer defined on its surface that covers the information mark.




      153.       Claim 1 of the ’767 patent recites “the base body includes: a decreased thickness

portion; and an increased thickness portion with a thickness greater than that of the decreased

thickness portion.” On information and belief, the base body of Seagate 16TB IronWolf Pro

ST16000NE000 has a decreased thickness portion and an increased thickness portion. On

information and belief, the thickness of the increased thickness portion is greater than that of the

decreased thickness portion.




{01653380;v1 }                                  54
 Case 1:21-cv-00052-RGA Document 1 Filed 01/18/21 Page 55 of 59 PageID #: 55




      154.       Claim 1 of the ’767 patent recites “the information mark is located on a surface of

the increased thickness portion within the surface of the base body.” On information and belief,

the information mark on the Seagate 16TB IronWolf Pro ST16000NE000 is on a surface of the

increased thickness portion within the surface of the base body.




      155.       In violation of 35 U.S.C. § 271(a), Defendants have infringed, and will continue to

infringe, one or more claims of the ’767 patent, including at least claim 1, by making, using,

selling, offering for sale, and/or importing into the United States the ’767 Accused Products.

      156.       Defendants have been on notice of the ’767 patent since at least as early as the

service of this Complaint. Defendants’ continued actions of making, using, selling, offering for

sale, and/or importing into the United States any of the ’767 Accused Products after service of the

Complaint, would be with Defendants’ knowledge of the ’767 patent, knowledge of infringement

of the ’767 patent, intent to encourage others (e.g., their U.S. customers) to infringe the ’767 patent




{01653380;v1 }                                    55
 Case 1:21-cv-00052-RGA Document 1 Filed 01/18/21 Page 56 of 59 PageID #: 56




through use of the ’767 Accused Products, and knowledge that Defendants’ encouraging acts

actually result in direct infringement of the ’767 patent by Defendants’ U.S. customers.

      157.       On information and belief, in violation of 35 U.S.C. § 271(b), Defendants actively

and knowingly (at least as of this Complaint) induce third-party retailers, distributors, integrators,

and end-users of the ’767 Accused Products to directly infringe one or more claims of the ’767

patent, including at least claim 1. Defendants induce infringement, at least by knowingly selling

the ’767 Accused Products with the intent that its customers directly infringe the ’767 patent

through sales and use of the ’767 Accused Products in the United States. For example, Defendants

encourage the use of the Seagate 16TB IronWolf Pro ST16000NE000 in business applications

such as network-attached storage (NAS) for backup, archiving, and disaster recovery. E.g., Ex. H

(https://www.seagate.com/www-content/datasheets/pdfs/ironwolf-pro-18tb-DS1914-16-2011US-

en_US.pdf). Such use of the Seagate 16TB IronWolf Pro ST16000NE000 necessarily infringes at

least claim 1 of the ’767 patent. As discussed above, Defendants have been on notice of the ’767

patent since at least as early as the service of this Complaint, and on information and belief, know

that the ’767 Accused Products infringe at least claim 1 of the ’767 patent at least as early as the

service of this Complaint.

      158.       On information and belief, in violation of 35 U.S.C. § 271(c), Defendants have

contributed to the infringement of, and continue to contribute to the infringement of, one or more

claims of the ’767 patent, including at least claim 1, by selling, offering to sell, and/or importing

within or into the United States the ’767 Accused Products. These instrumentalities constitute a

material part of the invention of the ’767 patent, and are known by Defendants (at least as of this

Complaint) to be especially made or adapted for use in infringing the ’767 patent.

      159.       The ’767 Accused Products are not staple articles of commerce.



{01653380;v1 }                                   56
 Case 1:21-cv-00052-RGA Document 1 Filed 01/18/21 Page 57 of 59 PageID #: 57




      160.       The ’767 Accused Products are not suitable for substantial noninfringing uses.

      161.       Nidec has been injured by Defendants’ infringement of the ’767 patent and will

suffer irreparable harm unless Defendants are enjoined from infringing the ’767 patent, pursuant

to 35 U.S.C. § 283.

      162.       Nidec has suffered, and is continuing to suffer, damages as a result of Defendants’

infringement of the ’767 patent, and Nidec is entitled to compensation and other monetary relief

to the fullest extent allowed by law, including attorney fees, pursuant to 35 U.S.C. §§ 284 and 285.

                                   DEMAND FOR JURY TRIAL

      163.       Nidec respectfully requests a jury trial on all issues and matters triable by jury.

                                     REQUEST FOR RELIEF

         WHEREFORE, Nidec respectfully requests that the Court enter judgment in Nidec’s

favor and against each of Defendants on the patent infringement claims set forth above and

respectfully requests that this Court:

        1.       Enter a judgment in favor of Nidec that Defendants have infringed, individually

 and together, and directly and indirectly, at least claim 1 of the ’017 patent, claim 1 of the ’239

 patent, claim 1 of the ’528 patent, claim 9 of the ’775 patent, and claim 1 of the ’767 patent;

        2.       Permanently enjoin Defendants, individually and together, and their officers,

 directors, employees, agents, licensees, representatives, affiliates, related companies, servants,

 successors and assigns, and any and all persons acting in privity or in concert with any of them,

 from further infringing at least claim 1 of the ’017 patent, claim 1 of the ’239 patent, claim 1 of

 the ’528 patent, claim 9 of the ’775 patent, and claim 1 of the ’767 patent;

        3.       Award Nidec actual damages adequate to compensate for infringement by

 Defendants (individually and together) pursuant to 35 U.S.C. § 284, in an amount to be



{01653380;v1 }                                     57
 Case 1:21-cv-00052-RGA Document 1 Filed 01/18/21 Page 58 of 59 PageID #: 58




 determined at trial, as a result of their infringement of at least claim 1 of the ’017 patent, claim 1

 of the ’239 patent, claim 1 of the ’528 patent, claim 9 of the ’775 patent, and claim 1 of the ’767

 patent;

        4.       Award Nidec pre- and post-judgment interest on all damages awarded, as well as

 supplemental damages;

        5.       Find this to be an exceptional case under 35 U.S.C. § 285 and award Nidec its costs,

 expenses, and disbursements, including attorneys’ fees; and

        6.       Award and grant Nidec such other and further relief as the Court deems just and

 proper under the circumstances.




                                                       ASHBY & GEDDES

                                                       /s/ Steven J. Balick
                                                       ____________________________
                                                       Steven J. Balick (#2114)
                                                       Andrew C. Mayo (#5207)
                                                       500 Delaware Avenue, 8th Floor
                                                       P.O. Box 1150
 Of Counsel:                                           Wilmington, Delaware 19899
                                                       (302) 654-1888
 Gerald F. Ivey                                        sbalick@ashby-geddes.com
 FINNEGAN, HENDERSON, FARABOW,                         amayo@ashby-geddes.com
   GARRETT & DUNNER, LLP
 901 New York Avenue, N.W.                             Attorneys for Plaintiff
 Washington, DC 20001
 (202) 408-4000

 Naoki Yoshida
 FINNEGAN, HENDERSON, FARABOW,
   GARRETT & DUNNER, LLP
 33rd Floor, Shiroyama Trust Tower
 3-1, Toranomon 4-chome
 Minato-ku, Tokyo 105-6033 Japan
 +81-3-3431-6943



{01653380;v1 }                                    58
 Case 1:21-cv-00052-RGA Document 1 Filed 01/18/21 Page 59 of 59 PageID #: 59




 Benjamin R. Schlesinger
 Robert K. High
 FINNEGAN, HENDERSON, FARABOW,
   GARRETT & DUNNER, LLP
 271 17th Street, NW, Suite 1400
 Atlanta, GA 30363
 (404) 653-6400

 Jinwoo Kim
 FINNEGAN, HENDERSON, FARABOW,
   GARRETT & DUNNER, LLP
 3300 Hillview Avenue
 Palo Alto, CA 94304
 (650) 849-6600

 Dated: January 18, 2021




{01653380;v1 }                       59
